Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recitation of “the melting wire is moved back and forth along an infeed direction of the melting wire as a superposition of the continuous feeding of the melting wire” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the subject matter of:
feeding at least one melting wire serving as a build-up material at an infeed speed into an arc in advance in a guidance direction of the welding torch between the at least one non-melting electrode of the welding torch and the workpiece, wherein, when feeding the melting wire continuously within the arc, the melting wire is moved back and forth along an infeed direction of the melting wire as a superposition of the continuous feeding of the melting wire

is not definite. It is not definite what the recitation of “…in advance…” refers to or is in advance of. In addition, it is not definite what is meant by “the melting wire is moved back and forth along an infeed direction of the melting wire as a superposition of the continuous feeding of the melting wire.” It is not definite what is “…as a superposition of the continuous feeding of the melting wire” refers to or how the claimed as “superposition of the continuous feeding of the melting wire” relates to the other claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150165540 A1 to Cole (“Cole”) in view of US 20040200881 A1 to Gandy (“Gandy”) and US 20140014638 A1 to Artelsmair (“Artelsmair”).
Cole discloses:
Regarding claim 1, as best understood: 
guiding a welding torch (e.g., a Tungsten Inert Gas (TIG) or Gas Tungsten Arc Welding (GTAW) welding torch may be used to orbit around the pipes to be welded together by an automated mechanical system) comprising at least one non-melting electrode (e.g., electrode 32) along a workpiece (e.g., workpiece or pipe P), wherein the at least one non-melting electrode is positioned normal to the workpiece (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);  
feeding at least one melting wire (e.g., wire of spool 103) serving as a build-up material at an infeed speed into an arc in advance in a guidance direction of the welding torch between at least one non-melting electrode (e.g., electrode 32) of the welding torch and the workpiece (e.g., a wire feeder connected to a supply of welding wire, such as a spool 103 feeds the wire) (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52), 
wherein, when feeding the melting wire continuously within the arc, the melting wire is moved along an infeed direction of the melting wire as a superposition of the continuous feeding of the melting wire (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 5, as best understood: guiding the welding torch along an outer cylindrical surface of a pipe (e.g., surface at 610 in Fig. 8, outer diameter disclosed in para 46) (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
 Regarding claim 6, as best understood: guiding the welding torch along an inner cylindrical surface of the pipe (e.g., surface at 604 in Fig. 6-7, inner diameter disclosed in para 46) (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 7, as best understood: guiding the welding torch along the workpiece in a circular or serpentine fashion (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 8, as best understood: the non-melting electrode is a tungsten electrode (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 10, as best understood: the melting wire is a hot wire (e.g., hot wire welding system 300) (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52); and
Regarding claim 11, as best understood: the method carried out in a PC welding position in which the workpiece is vertically oriented, and the welding torch is guided horizontally relative to the vertical workpiece (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52).
Cole does not explicitly disclose metallic workpiece (as recited in claim 1).
However, Gandy discloses: a metallic workpiece (e.g., para 8-11 and 40-41).
Cole in view of Gandy does not explicitly disclose the melting wire is moved back and forth along an infeed direction of the melting wire (as recited in claim 1) and the welding torch is a WIG torch (as recited in claim 9).
However, Artelsmair discloses:
Regarding claim 1, as best understood: the melting wire is moved back and forth along an infeed direction of the melting wire as a superposition of the continuous feeding of the melting wire (e.g., Fig. 2-11 and para 60-65 and 110-122);
Regarding claim 9, as best understood: the welding torch is a WIG torch (e.g., torch 10 as a WIG welding torch) (e.g., para 94, 97, 102); and
Regarding claim 11, as best understood: the method carried out in a PC welding position in which the workpiece is vertically oriented, and the welding torch is guided horizontally relative to the vertical workpiece (e.g., Fig. 2-11 and para 103-126).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cole as suggested and taught by Gandy in order to provide a corrosion and erosion resistant material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cole in view of Gandy as suggested and taught by Artelsmair in order to "sense" the position of the parts of the workpiece and such that different welding gases and, hence, different gas pressures can be used for the two independent welding processes and, as a result, also the quality of the weld will, for instance, be enhanced, since for each welding process the respectively optimum welding gas is used.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Gandy and Artelsmair and further in view of US 20110278274 A1 to Rogers (“Rogers”).
Cole in view of Gandy and Artelsmair discloses substantially all of the features of the claimed invention as set forth above.  Cole in view of Gandy and Artelsmair does not explicitly disclose the non-melting electrode has a diameter of at least 6.4 mm (as recited in claim 4).  
However, Rogers discloses:
Regarding claim 4, as best understood: the non-melting electrode has a diameter of at least 6.4 mm (e.g., para 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cole in view of Gandy and Artelsmair as suggested and taught by Rogers in order to provide electrode sizes are often adjusted based upon the material being welded.
Response to Amendment
The amendment of 03/22/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as the interview.
 The remarks refer to paragraph 22 of the specification as support for the amendments; however, the specification including paragraph 22 was reviewed and support was not found for the specific recitation that “the melting wire is moved back and forth along an infeed direction of the melting wire as a superposition of the continuous feeding of the melting wire.” The specification does not disclose this precise subject matter. For example, paragraph 22 of the specification discloses:
[0022] Between a non-melting electrode 3, namely a tungsten electrode of the welding torch 1 and the metallic. workpiece 2 an arc 4 is produced, into which is fed a wire 5, namely in the form of a heated hot wire, serving as a build-up material 6 that is to be melted. The wire 5 can also be used in the form of a cold wire. The melted build-up material 6 produces a melt 7 on the workpiece 2 in order to form a welding bead 8. The wire 5 in this case is fed into the arc 4 at a continuous infeed speed. In addition to the continuous infeed speed 9, the wire 5 is moved back and forth along its infeed direction. For example, it is conceivable, to use a back-and-forth movement of the wire 5 with a superposition amplitude of 4 to 12 mm.

In particular, paragraph 22 discloses that it is conceivable, to use a back-and-forth movement of the wire 5 with a superposition amplitude of 4 to 12 mm. However, back-and-forth movement of the wire 5 having a superposition amplitude of 4 to 12 mm is not the same as the melting wire being moved back and forth along an infeed direction of the melting wire as a superposition of the continuous feeding of the melting wire.
The remarks then address the previous rejections under 35 U.S.C. 112 and note the related amendments resolving them.  The present rejections under 35 U.S.C. 112 are set forth above.
The remarks then address the prior art rejections. The remarks first address the rejection of Claims 1, 2, and 5-11 under 35 U.S.C. §103 as being unpatentable over Cole (US 2015/0165540 A1) in view of Gandy (US 2004/0200881 A1) and Artelsmair (US 2014/0014638 A1) and describe the claimed invention. The remarks then state that Cole teaches consistently supplying welding wire at welding zone Z at a feeding speed, while the position of the wire guide 104 may be adjusted (paragraph [0030]) and that, as noted on page 5 of the Office Action, Cole in view of Gandy does not disclose the back and forth movement (10) of the wire itself at a feeding speed (9), as recited in Applicant's Claim 1, particularly while feeding the melting wire continuously within the arc. The remarks continue, stating that Artelsmair was cited to overcome the deficiencies of Cole and Gandy, that Artelsmair teaches using the welding robot and the current source "less like a welding system but more like a measurement device" and that Arteslmair teaches moving the welding wire back and forth in order to "sense" the position of the parts of the workpiece. The further state that, because the back-and-forth movement is used for detecting geometric parameters, there is no arc associated with the back-and-forth movement in Arteslmair, as there is in Applicant's claimed invention, and Applicant uses the continuous back-and-forth movement of the melting wire to speed up the build-up welding method while simultaneously achieving a low penetration depth. The remarks assert that there is no suggestion or motivation among Cole, Gandy, or Arteslmair, alone or in any combination, to move the melting wire back and forth at a feeding speed while feeding the melting wire continuously into the arc and that Arteslmair fails to overcome the deficiencies of Cole and Gandy such that Applicant respectfully submits that Cole in view of Gandy and Artelsmair fails to disclose or suggest Applicant's claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is submitted that the combination of Cole in view of Gandy and Artelsmair discloses the claimed invention and that there is suggestion or motivation among Cole, Gandy, or Arteslmair, alone or in any combination, to move the melting wire back and forth at a feeding speed while feeding the melting wire continuously into the arc. As noted above, Cole discloses that, when feeding the melting wire continuously into within the arc, the melting wire is moved along an infeed direction of the melting wire as a superposition of the continuous feeding of the melting wire while Artelsmair discloses that the melting wire is moved back and forth along an infeed direction of the melting wire as a superposition of the continuous feeding of the melting wire. The remarks even acknowledge that Cole teaches consistently supplying welding wire at welding zone Z at a feeding speed, while the position of the wire guide 104 may be adjusted and that Arteslmair teaches moving the welding wire back and forth. While the remarks assert that there is no arc associated with the back-and-forth movement in Arteslmair, Cole discloses feeding the melting wire continuously into within the arc. In response to applicant's argument that Arteslmair teaches moving the welding wire back and forth in order to "sense" the position of the parts of the workpiece while Applicant uses the continuous back-and-forth movement of the melting wire to speed up the build-up welding method while simultaneously achieving a low penetration depth, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The remarks next address the rejection of Claim 4 under 35 U.S.C. §103 as being unpatentable over Cole in view of Gandy and Artelsmair and further in view of Rogers (US 2011/0278274 A1). The remarks assert that Cole in view of Gandy and Artelsmair fails to disclose or suggest a build-up welding method that includes moving the melting wire back and forth along its infeed direction while feeding the melting wire continuously within the arc, as recited in Applicant's amended Claim 1, from which Claim 4 depends and that Rogers also fails to disclose or suggest the back and forth movement of the melting wire while feeding the melting wire continuously within the arc such that Rogers fails to overcome the deficiencies of Cole, Gandy, and Artelsmair. However, as explained above, Cole in view of Gandy and Artelsmair is not deficient with respect to claim 1 and the claim 4 is further rejected as set forth above in view of Rogers.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 5, 2022